Citation Nr: 0406334	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an increased evaluation for right-sided 
chronic pain, residual of hepatitis B, currently assigned a 
30 percent disability evaluation.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran, who had active service from March 1951 
to April 1960, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hepatitis B has resolved without chronicity 
and is not productive of daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for a disability evaluation for right-sided 
chronic pain, residual of hepatitis B in excess of 30 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.113, 
4.114, Diagnostic Code 7345 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
conjunction with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
including the old and new schedular criteria, and the reasons 
why his claim was denied.  In addition, a letter dated June 
2002 specifically informed the veteran of the VCAA, what the 
VA's and the veteran's responsibilities were under the Act, 
including the division of responsibilities in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were VA outpatient 
records and private medical records.  The veteran was also 
afforded a VA general medical examination as well as a VA 
examination that specifically evaluated his liver, gall 
bladder, and pancreas.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete regarding the claim for an increased evaluation 
for right-sided chronic pain secondary to hepatitis B and 
that matter is ready for appellate review.  

Background and Evidence

In an April 1997 rating decision, the RO determined that the 
veteran was entitled to service connection for right-sided 
chronic pain secondary to hepatitis sequelae and assigned a 
10 percent disability evaluation effective from October 31, 
1996.  That determination was based on a review of service 
medical records, private medical records, and VA outpatient 
records as well as on the findings of a VA examination 
performed in December 1996.  That determination remained in 
effect until a May 1999 Board decision determined that the 
veteran was entitled to a higher initial evaluation of 30 
percent.   That decision was based on the aforementioned 
evidence as well as additional VA outpatient records and 
private medical as well as the findings of an April 1998 VA 
examination.  A July 1999 rating decision effectuated the 30 
percent evaluation.  The veteran subsequently filed a claim 
for an increased evaluation in April 2002, and a rating 
decision dated October 2002 continued the 30 percent 
evaluation, which has remained in effect until the present 
time.

VA outpatient records dated November 2000 to November 2001 
have been reviewed.  The veteran had multiple complaints of 
discomfort as well as right flank pain, fatigue, poor 
appetite due to right upper quadrant pain, weight loss, low 
back pain, and shortness of breath with exertion.  His right 
upper quadrant pain reportedly radiated around to his back.  
He told the physician that he fell asleep easily during the 
day, but had difficulty sleeping at night due to his back and 
stomach pain.  He denied having any chest pain and edema.  
The treating physician noted that the veteran had had his 
gallbladder removed and that he had had pain ever since he 
contracted hepatitis B.   The physician also observed that he 
was well nourished.  

Private medical records dated in August 2001 show that the 
veteran tested positive for anti-HBc, which was consistent 
with recent or remote hepatitis B infection.  The report 
further noted that false positives are common and that anti-
HBc IgM testing was available to rule out a recent Hepatitis 
B infection.

The veteran was afforded a VA general medical examination in 
July 2002.  The veteran told the examiner that he had been 
hospitalized in 1957 for infectious hepatitis, which had 
exhibited itself through yellow jaundice.  After numerous 
tests, the veteran had also been diagnosed with gastritis, 
helicobacter pylori, peptic ulcer disease, and 
gastroesophageal reflux disease as well as chronic 
nonspecific abdominal pain involving the right upper 
quadrant.  Despite a cholecystectomy, the veteran continued 
to complain of chronic pain in the epigastrium as well as 
left medial chest pain.  A previous cardiac catheterization 
found that the right upper quadrant pain was not anginal.  
The veteran also complained of fatigue and sleepiness which 
the veteran stated was unrelated to his various medications.  
However, the examiner also observed that such symptoms are, 
in fact, a side effect of many of the eight prescribed 
medications the veteran was taking at the time.  His weight 
had remained between 170 and 180 pounds; he stated that the 
most he had weighed in the past year was 180 pounds.  His 
state of nutrition appeared adequate.  The abdomen was soft 
and slightly protuberant, and bowel sounds were present in 
all four quadrants.  Percussion was normal, and no 
organomegaly was felt.  Mild tenderness was elicited from the 
right upper quadrant without guarding.  There was no 
hepatomegaly or splenomegaly noted.  Complete blood count, 
urinalysis, and a metabolic screening panel were all within 
normal limits.  The examiner commented that there was a 
questionable history of hepatitis A, B, or C.

The veteran was afforded an additional VA examination in July 
2002 for the purpose of evaluating his liver, gall bladder, 
and pancreas.  The veteran complained of constant fatigue and 
abdominal discomfort in his right upper quadrant, which 
extended to the right flank.  There was no fever, distention, 
nausea, or vomiting.  There was bloating at the epigastrium, 
and the veteran described a feeling of fullness and believed 
there was a collection of fluid in his liver due to the 
sensation he had.  There had not been any biliary tract 
surgery, but there was a cholecystectomy performed in 1997 
with no relief of the veteran's symptoms.  There had been 
multiple procedures including a sonogram of the liver, which 
was negative.  There was also a sophagogastroduodenoscopy and 
an upper gastrointestinal radiological series that produced 
the diagnoses of helicobacter pylori, peptic ulcer disease, 
and gastritis.  There were no ascites by ballottement.  The 
veteran's weight was stable at 170 pounds, and there was no 
steatorrhea, malabsorption, or malnutrition.  Nor was there 
any hematemesis or melena.  There was mild tenderness to 
palpation, but no rebound tenderness.  Liver size was 
palpated within normal limits.  There were no superficial 
abdominal veins.  Muscle strength was 5/5 without wasting.   
There were no signs of liver disease, palmar erythema, or 
spider angiomata.  Although the veteran had a history of 
alcohol abuse, he denied any such current abuse.  The 
examiner stated that there was no evidence of hepatitis A or 
hepatitis C and that there was no chronic viral hepatitis.  
The examiner further commented that there was a history of 
hepatitis B that had resolved with no chronicity and that the 
veteran's right-sided pain was not due to hepatitis 
residuals.

In his Notice of Disagreement dated in December 2002, the 
veteran's representative argued that the veteran should be 
granted an increased evaluation for his right-sided chronic 
pain secondary to hepatitis sequelae.  In this regard, the 
representative claimed that the veteran had constant fatigue, 
malaise, and incessant pain sufficient to warrant a 100 
percent evaluation.


Law and Analysis

The veteran contends that the current evaluation assigned for 
his right-sided chronic pain secondary to hepatitis sequelae 
does not accurately reflect the severity of that disability.  
He maintains that the symptomatology associated with the 
disability warrants an evaluation in excess of 30 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The veteran's disability is evaluated under 38 C.F.R. §4.114, 
Diagnostic Code 7345.  The Board notes that VA revised the 
criteria for rating disabilities for infectious hepatitis 
under 38 C.F.R. § 4.114, Diagnostic Code 7345, which became 
effective July 2, 2001.  The veteran's current 30 percent 
disability evaluation was assigned under the old rating 
criteria.  However, the veteran filed his claim for an 
increased evaluation in April 2002, and any increased 
evaluation must now be considered under the revised rating 
criteria.

The new rating criteria that became effective on July 2, 2001 
does not provide for an assignment of a 30 percent 
evaluation.  However, a 40 percent evaluation will be 
assigned when this condition is manifested by daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  For purposes of evaluating conditions under 
Diagnostic Code 7345, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  38 C.F.R. §§ 4.114; 
Diagnostic Code 7354, Note (2) (2003).

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
an increased evaluation in excess of 30 percent is not 
warranted.  In this regard, the Board notes that the medical 
evidence of record does not establish that the veteran has 
met the rating criteria for a 40 percent evaluation.  
Although the veteran has claimed that he has experienced 
fatigue, malaise, and loss of appetite, neither of the recent 
VA examiners has attributed these symptoms to the veteran's 
service-connected hepatitis B residuals.  Various tests of 
liver functioning have been within normal limits.  One of the 
July 2002 examiners in fact stated that although the veteran 
denied that his fatigue and sleepiness were related to the 
veteran's various prescribed medications, many of those 
medications do cause such symptoms.  Further, the July 2002 
VA general medical examination report specifically stated 
that there was no hepatomegaly and that the veteran's weight 
has remained in a range of 170 to 180 pounds with his 
nutrition appearing adequate.  Other nonservice-connected 
digestive disorders were noted at the time.  The July 2002 
examiner who evaluated the veteran's liver, gall bladder, and 
pancreas also stated that the veteran's weight was stable at 
170 pounds and that there was no steatorrhea, malabsorption, 
or malnutrition.  In fact, this examiner also noted that 
there was no nausea or vomiting either.  Indeed, only some of 
the medical evidence only seems to support findings of 
fatigue and chronic right upper quadrant pain as residuals of 
the veteran's history of hepatitis B.  Significantly, the 
July 2002 examiner opined the veteran's hepatitis B resolved 
without chronicity and that the veteran's right-sided pain 
was not due to hepatitis residuals.  The Board notes further, 
that the 40 percent evaluation, as noted above, also 
contemplates minor weight loss.  For purposes of evaluating 
weight loss for conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2003).  The veteran's weight as 
described in the medical documents does not meet the criteria 
for establishing weight loss under the regulations.  Since 
weight loss is one of the symptoms that must be shown in 
order to warrant a 40 percent evaluation, as well as a 60 
percent evaluation, the criteria for a 40 percent evaluation 
have not been met.  Finally, the Board notes that the record 
does not show incapacitating episodes having a duration of at 
least four weeks, but less than six weeks during the previous 
12-month period.  Therefore, the Board finds that the veteran 
has not met the criteria for an increased evaluation in 
excess of 30 percent.

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this regard, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
evidence of record does not demonstrate, nor has it been 
contended, that this particular disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (b) (1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 30 percent for right-sided chronic 
pain, residual of hepatitis B is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



